DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10-12, and 14-18 of U.S. Patent No. 10,641,431 in view of Mercier (3256911). The instant application’s claims although not identical with the claims of the  ‘431 claims are encompassed by the subject matter of the ‘431 claims with the exception of the hollow casing having a plurality of annular grooves in the flexible diaphragm having a plurality of mounting flanges, and the dimensions of the flanges and annular grooves. The reference to Mercier discloses that it is old and well known in the art to form an accumulator housing 11 and 17 such that a plurality of annular grooves 35, 34 are provided on the first hollow casing 17 and a flexible diaphragm 22 (see figures 1 to 3) can be provided with multiple flanges 27, 28, where the cross-section area of the first flange is at least seem to be 5% more than the cross-section area of the second annular groove (see figures 1 and 3), the height of the first flange 27 is greater than the height of the second annular groove near 35 and is at least 5% more in height. It would have been obvious to one skilled in the art to modify the ’431 claims structure by providing the housing with a plurality of grooves and the diaphragm with a plurality of flanges having the dimensions discussed above as suggested by Mercier where such as an equivalent way to form the connection between the diaphragm and the housing of the accumulator and would provide a dependable seal to prevent leakage.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2 and 3, the placing of claim subject matter in parentheses and brackets is considered indefinite or the scope of the claim is confusing with regards to whether the subject matter inside of the parentheses and brackets are considered actual claim limitations, especially when these are used in amending claim language and represent removal of claim language from the claims, thereby rendering the claim indefinite when it is not clear what is considered an actual claim limitation.
4 contains the trademark/trade name INCONEL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material and, accordingly, the identification/description is indefinite.

Specification
The use of the term “INCONEL”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier (3256911) in view of Kepler (4785956).   The reference to Mercier discloses the recited diaphragm accumulator (the title suggests a pressure vessel, however, a pressure vessel with the diaphragm is known in the art to be an accumulator type structure) comprising an accumulator housing (see figure 1) comprising a first hollow casing 17 and a second hollow casing 11,12 (fig 1), wherein said first hollow casing 17 comprises an inner mating portion near 19 (fig 1) having an outer mating surface near 38 (figs 1 and 3), a plurality of annular grooves (34,35) on the outer mating surface 38 of said inner mating portion 19, and a first orifice 18 for introducing a first pressure medium (col 1, lines 46-53), and said second hollow casing 11,12 comprises a second orifice 15 for introducing a second pressure medium (col 1, lines 37-45), an outer mating portion 11 (near and to the left of reference number 45 but on housing .  
The reference to Mercier discloses all of the recited structure with the exception of providing the housing with a composite overwrap material. The reference to Kepler discloses that it is old and well known in the art to provide pressure vessels having a hollow casing 26 (figure 7) with a composite overwrap structure 12a-d (figure 7) to provide additional strength to the pressure vessel which would prevent failure upon pressurization of the vessel, which can be provided with an inflatable bladder which is not shown (col 3, lines 48 to 60). It would have been obvious to one skilled in the art to provide the pressure vessel of Mercier with a composite overwrap material  encasing the accumulator housing  as suggested by Kepler where such would naturally provide mechanical strength for holding the accumulator housing  under pressure and providing a sealing means to prevent leakage of a fluid medium contained within said accumulator housing, when the addition of an overwrap material would provide additional strength as is known in the art which would lead to preventing leakage due to failure of the inner casing.
With respect to claim 2, it is considered an obvious choice of mechanical expedients for one skilled in the art to use routine experimentation to optimize the accumulator structure of Mercier such 
With respect to claim 3, it is considered an obvious choice of mechanical expedience for one skilled in the art to use routine experimentation to optimize the accumulator structure of Mercier such that it is capable of meeting certain parameters of service pressure as it relates to internal volume and mass of the accumulator as such would only require routine skill in the art to optimize the accumulator to meet certain design needs based upon the intended use of the accumulator, as such is an obvious choice of mechanical expedience.
With respect to claim 4, Mercier teaches each of said first and second liner sections comprises a material independently selected from the group consisting of aluminum, steel, titanium, INCONEL, brass, metallic alloys, polymer and composite material, specifically aluminum and steel (col 1, lines 68-46).
With respect to claim 5, Mercier teaches the first pressure medium is a gas in chamber 25, and the second pressure medium is a liquid in chamber 23 (col 1 line 69 to col 2 line 7).
With respect to claim 10, Mercier teaches a cross-section area of a first diaphragm flange 27 is greater than a cross-section area of a second annular groove near 35 (see figs 1 and 3, where figure 3 shows the depth of the groove 35 to be less in area than the area of the flange 27).
Likewise, Mercier also teaches with regards to this feature in claim 11 of the cross-section area of the first diaphragm flange 27 is at least 5% more than the cross-section area of the second annular groove near 35 (see figs 1 and 3, where figure 3 shows the depth of the groove 35 to be less in area than the area of the flange 27, where it appears the difference in area is at least about 25% as shown in the figures which is greater than 5%).

Likewise Mercier also teaches with regards to the features of claim 13 of the height of the first diaphragm flange 27 is at least 5% more than the height of the second annular groove near 35 (figure 3 clearly shows the height difference as described above and appears to be a difference of about 25% in height which is greater than 5%).
It is considered to be clearly shown in the drawings a much greater than 5% difference in area and height but if it is argued this is not shown then it would have been obvious to one skilled in the art to modify the difference in area and height between the flange and groove being more than 5% as such is an obvious choice of mechanical expedients and would only require routine experimentation to optimize the difference in area and size including height of the flange as compared to the area and height of the second groove to insure the proper amount of compression of the flange to create the necessary seal as such is an obvious choice of mechanical expedients.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier in view of Kepler as applied to claims 1-5 and 10-13 above, and further in view of Baltes (2014/0311603).  The reference to Mercier discloses all of the recited structure with the exception of the gas used being an inert gas.  The reference to Baltes discloses the recited accumulator (title) having a housing formed of a first hollow casing 207, a second hollow casing 205 (figure 1) a diaphragm 315, a working space 345, a chamber for fluid 221 (figure 1; [0026;0030]), other chamber 247 is filled with a gas such as nitrogen which is a known inert gas and a compressible filling material to 19 which can be a foam (see [0027]) .
With respect to claim 7, the reference to Mercier discloses all the recited structure with the exception of using a phase change material. It would have been obvious to one skilled in the art to modify Mercier by using a gas such as nitrogen gas as suggested by Baltes where such as a known equivalent gas used in diaphragm type accumulators and such being capable of changing from gas to liquid at lower temperatures would make nitrogen a phase change material, where using nitrogen gas is known for the reasons above due to being at least inert and less likely to catch fire, where such would be undesirable and dangerous thereby making the accumulator safer.
With respect to claim 8 the reference to Mercier discloses all of the recited structure with the exception of providing one of the first and second pressure medium as a cellular foam material. As set forth above, Baltes teaches providing the first pressure medium with a foam which would be a known cellular material. It would have been obvious to one skilled in the art to provide the first pressure medium in Mercier with a cellular foam material as suggested by Baltes where such would provide support to the diaphragm and its movement over the full surface thereby preventing overloading or wrinkling of the diaphragm which could shorten the life of the diaphragm thereby extending the life of the diaphragm to save money on repairs.
 With respect to claim 9 the reference to Mercier discloses all of the recited structure with the exception of providing one of the first and second chambers with a spring like member that stores .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Phillips, Mercier (054), Greer, Hafner, Sugimura, and Seal disclosing state-of-the-art accumulator structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH